Citation Nr: 0822575	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  04-26 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an automobile and/or adaptive equipment.  

2.  Entitlement to service connection for left knee 
replacement as secondary to service-connected thigh muscle 
injury, left, shrapnel wound.  

3.  Entitlement to a temporary total evaluation due to 
hospitalization for a left knee replacement.  

4.  Entitlement to an effective date earlier than April 23, 
2002 for grant of a 70 percent evaluation for post traumatic 
stress disorder (PTSD).  

5.  Whether the veteran timely requested a waiver of recovery 
of overpayment in the calculated amount of $59, 351.  


REPRESENTATION

Appellant represented by:	Louis J. Paras, Attorney
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from March 2003, March 2004, and November 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island and a 
September 2005 decision of the Committee on Waivers and 
Compromises of the VA Debt Management Center in Fort 
Snelling, Minnesota.  Jurisdiction as to all claims is 
currently with the RO in Providence, Rhode Island.  

The March 2003 rating decision granted the veteran's claim 
for an increased rating for PTSD, assigning a rating of 70 
percent disabling.  The RO essentially repeated this decision 
in July 2003.  The veteran subsequently initiated an appeal 
of the effective date assigned in those decisions for the 70 
percent rating.  While the March 2004 rating decision denied 
an effective date earlier than April 23, 2002 for assignment 
of a 70 percent evaluation for PTSD, this appeal arises from 
the veteran's notice of disagreement with the March 2003 
rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (holding that there can be no freestanding claim for 
an earlier effective date).  

The March 2004 decision denied entitlement to 
automobile/adaptive equipment and denied an effective date 
earlier than April 23, 2002 for a 70 percent evaluation for 
PTSD.  The September 2005 decision denied a request for 
wavier of indebtedness.  The November 2005 rating decision 
denied service connection for a left knee replacement and a 
temporary total evaluation for hospitalization for a left 
knee replacement.  

Good cause having been shown, this case has been advanced on 
the docket.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).  

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

During that hearing, the veteran testified that he wished to 
withdraw the appeal as to the issue of entitlement to 
automobile and/or adaptive equipment.  Hearing transcript at 
20.  He also submitted a signed written statement to that 
effect in May 2008.  

Based on the above, one of the matters the Board must address 
is which issue or issues are properly before it at this time.  
Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing, or at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2007).

Because the veteran has withdrawn his appeal as to the issue 
of entitlement to an automobile and/or adaptive equipment, 
there remain no allegations of errors of fact or law for 
appellate consideration of that issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal of that 
issue and that appeal is dismissed.  

In a statement received by the RO in August 2005, the veteran 
disputed the validity of part or all of a debt to VA of $ 
59,000.  This matter has not been addressed by the RO in the 
first instance and, by application the law stated above, the 
Board does not have jurisdiction to review this matter at 
this time.  

Of note is language of the VA General Counsel in a precedent 
opinion.  VA General Counsel stated that 38 C.F.R. § 1.911(c) 
allows for a veteran to challenge the validity of a debt and 
to request a waiver and that these rights can be exercised 
"separately or simultaneously."  VAOPGCPREC 6-98.  VA 
General Counsel also stated that when a veteran challenges 
the validity of a debt to VA, the RO must make appropriate 
written findings with regard to the validity of the debt and 
the veteran must be advised of the decision and informed of 
his or her right to appeal.  Id.  VA General Counsel 
indicated that the appeal to such decision is initiated in 
the same manner as any other appeal.  Id.  

The matter of validity of all or part of a debt of 
approximately $59,000, as contested by the veteran in the 
August 2003 writing, is referred to the RO for appropriate 
action.  





FINDINGS OF FACT

1.  In May 2008, prior to the promulgation of a decision in 
the appeal, the veteran stated that he wanted to withdraw his 
appeal as to entitlement to an automobile and/or adaptive 
equipment.  

2.  A left knee replacement was not the result of a knee 
disorder caused by or aggravated by the veteran's service 
connected thigh muscle injury, left, shrapnel wound, did not 
result from disability that had onset during the veteran's 
active service, did not manifest as arthritis within one year 
of separation from active service, and is not otherwise 
related to the veteran's active service.  

3.  Service connection has not been established for a 
disability of the veteran's left knee.  

4.  VA received a claim for an increased rating for PTSD on 
November 4, 2002.  

5.  April 23, 2002 is the earliest date at which it was 
ascertainable that an increase in disability of the veteran's 
PTSD had occurred.  

6.  The veteran was notified by VA no later than June 13, 
2003 of an overpayment of $59, 351. 
 
7.  The veteran first requested a waiver of recovery of 
overpayment by VA no earlier than September 6, 2005.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal 
pertaining to entitlement to automobile and/or adaptive 
equipment have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for service connection for a left knee 
replacement have not been met.  38 U.S.C.A. §§ 1110, 1112 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).  

3.  The criteria for a temporary total disability rating due 
to convalescence following a left knee replacement in have 
not been met.  38 C.F.R. § 4.30 (2007).

4.  An effective date for an evaluation higher than 10 
percent disabling for PTSD before April 23, 2002 have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).  

5.  The veteran's request for waiver of the overpayment 
indebtedness in the amount of $59,351 was not timely filed, 
and a waiver may not be granted.  38 U.S.C.A.  § 5302(b) 
(West 2002); 38 C.F.R. § 1.964(e) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection - left knee

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  In general, service connection requires 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in- service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2007).  Similarly, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  In cases of aggravation of a veteran's nonservice-
connected disability by a service-connected disability, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  

38 C.F.R. § 3.310 was revised during the course of the 
veteran's appeal.  See 71 Fed. Reg. 52747 (September 7, 
2006).  When a regulation or statute is revised during the 
course of an appeal, the Board generally must determine which 
version should be applied and/ or the respective time periods 
for application of the respective versions.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
This depends on whether the revision is to be given 
retroactive effect.  Id.  The only part of the regulation 
that affects the outcome of this decision (and the RO's 
decision) is subsection (a).  That subsection was left 
unchanged by the revision.  Therefore, an analysis of whether 
retroactive effect is to be given to the revised version is 
not necessary.  

The amendment left unaffected subsections (a) of § 3.310.  
Subsection (b) of the unrevised version was also unchanged, 
but redesignated as subsection (c) in the revised version.  
The revision consisted of a new subsection (b) which states 
in full:

Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.  

This revision affects only those instances where the evidence 
establishes that an increase in severity of the nonservice-
connected disability has resulted due to the service-
connected disability.  In this case, the evidence establishes 
that there has been no such increase in severity.  Therefore, 
the Board does not reach application of that portion of 38 
C.F.R. § 3.310 that was revised.  As the revision does not 
affect the outcome of this decision, there is no reason to 
determine which version is applied.  Subsection (a) is the 
only provision of 38 C.F.R. §3.310 for application and that 
subsection is identical in both versions.  In short, the 
subsection of 38 C.F.R. § 3.310 applicable to this case was 
not revised during the course of this appeal.  

The veteran contends that service connection is warranted for 
a left knee replacement, necessitated by arthritis, as 
secondary to service-connected left thigh muscle injury due 
to a shrapnel wound.  He also contends that he should be 
awarded a temporary total convalescent rating pursuant to his 
June 1991 left knee replacement.  

Service connection for disability resulting from a gunshot 
wound of the left thigh was established by rating decision 
dated in April 1946.  An August 1946 report of orthopedics 
examination documents the residuals of the veteran's left 
thigh shrapnel wound as 2 scars of the left thigh, one at the 
medial lateral border on the anterior medial surface 7 inches 
above the knee joint and the other on the lateral aspect 
below the trochanter at about the same level at just above 
the mid thigh.  All knee motions were complete and free of 
pain.  The veteran's left thigh and calf were slightly larger 
than the right leg and the examiner stated that the veteran 
likely had a semi-permanent swelling likely due to 
thrombophlebitis suffered at the time of injury or surgery.  
The veteran was also diagnosed with varicose veins of the 
left leg.  

A report of VA examination from August 1951 states that 
function of the veteran's left knee region was within normal 
limits.  Service connection for varicose veins of the left 
leg was denied in a December 1958 rating decision.  

In the report of an August 1974 special surgical examination 
of the veteran's left leg, the physician stated that the 
veteran limped on the left lower extremity and diagnosed the 
veteran with residuals of gunshot wound involving muscle 
group 14 and with adherent scars secondary to the gunshot 
wounds.  There is no mention of the veteran's left knee.  An 
October 1978 letter from Orthopedics Specialists Inc. 
reported results of a physical examination of the veteran's 
left leg.  Again, the veteran was found to have normal range 
of motion of the left knee with no pain.  

These records are evidence that, from separation from service 
until October 1978, the veteran's left knee was unaffected by 
his service-connected left thigh disability.  These records 
are thus limited evidence against his claim that his left 
knee replacement in 1991 was related to his service connected 
gunshot wounds of the left thigh.  

The next relevant evidence of record, and the first evidence 
that the veteran had any disability of the left knee, is 
found in June 1991 medical records from St. Joseph Hospital 
that document the veteran's left knee replacement.  These 
records report that the veteran had been followed by 
"A.R.B.", M.D. and other physicians over the past several 
years for advanced degenerative arthritis of both knees.  
Listed as significant past medical history was a history of 
gout, diverticulitis and varicosities.  Orthopedic 
examination found his left knee to have gross varus deformity 
and tenderness over the medial joint line, with advanced 
tricompartmental arthritis but with a normal neurovascular 
examination.  A diagnosis was rendered of advanced 
degenerative osteoarthritis of both knees.  There is no 
mention of his service-connected left thigh disability.  

Importantly, it was noted that the veteran had a problem with 
both knees, not simply the left knee, indicating that the 
problem had no connection to the service connected left 
thigh. 

In June 1991, the veteran underwent total left knee 
replacement.  Again, there was no mention of his service-
connected left thigh disability.  

The June 1991 medical evidence is evidence against the 
veteran's claim because these records are detailed, gives a 
relevant past medical history, yet are silent as to the 
veteran's service-connected left thigh disability.  This is 
strong evidence that his left knee arthritis, which led to 
his left knee replacement, was not related to his left thigh 
disability.  

In June 2001, pursuant to a claim for an increased rating for 
his service-connected left thigh disability, the veteran 
underwent a VA examination by a physician.  The examination 
report shows that the veteran had no subjective complaints 
regarding his service-connected left thigh disability.  
Examination revealed barely discernible scars of the 
veteran's left thigh and x-rays revealed that the veteran had 
what appeared to be a foreign body in the area of the injury 
and had a total knee replacement.  The examiner stated that 
while the injury of the veteran's left thigh could 
conceivably have injured the veteran's vastus lateralis 
muscle, the muscle was, at this point, largely tendinous.  
The examiner stated that he did not believe that the tendon 
had been severed or that the muscle had been injured.  

Significantly, this examiner opined that "[t]his injury has 
not resulted in any disability."  As a diagnosis, the 
examiner provided "[e]vidence of shrapnel wound left lateral 
thigh with no evidence of bone injury and one tiny foreign 
body, which could not possibly, in my opinion, be causing him 
any harm or symptoms."  

After examining the veteran's varicose veins of the left leg, 
the examiner rendered a diagnosis regarding those veins.  As 
part of this diagnosis he stated that the veteran "does have 
symptoms in the legs but they are due to his arthritis and 
his total knee arthroplasty."  

This is medical opinion evidence against the veteran's claim 
for service connection for his left knee arthritis that 
resulted in a left knee replacement.  The examiner focused on 
the veteran's left thigh disability and concluded that his 
injury over a half a century earlier did not cause any 
present disability.  This would include a disability 
resulting in his left knee replacement.  

Indeed, the claims file is absent for any objective 
attribution of the veteran's left knee disability to his 
service-connected left thigh disability.  This totality of 
evidence over such a long period of time is a persuasive 
aspect of the evidence against the veteran's claim.  

Only the veteran's own statements provide evidence that this 
left knee replacement or any left knee disability was or is 
related to his service connected left thigh disability.  The 
veteran's separation and honorable discharge document shows 
that he served as a surgical technician during service.  
Thus, the veteran does have some medical training and the 
Board finds his opinion to be competent medical evidence.  

Given the veteran's opinion and the medical professionals' 
opinions explained above, there is medical opinion evidence 
both favorable and unfavorable to the veteran's claim.  In 
such cases, it is within the Board's province to weigh the 
probative value of those opinions, along with all other 
evidence of record.  

In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Court stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

As indicated by the Court, credibility is determined by the 
Board.  So long as the Board provides an adequate reason or 
basis for doing so, the Board does not err by favoring one 
competent medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  

Additionally, the thoroughness and detail of a medical 
opinion are among the factors for assessing the probative 
value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

At the outset, the Board notes that while the veteran served 
as a surgical technician from 1942 to 1946, that is the 
extent of his medical training.  A June 2001 VA psychiatric 
examination, conducted pursuant to his claim for service 
connection for PTSD, contains a history that after separation 
from service in 1946 the veteran worked at odd jobs, 
eventually working for 32 years in production.  A July 2007 
VA geriatric assessment note stated that the extent of the 
veteran's education when he entered service was completion of 
the eighth grade.  There is no evidence that the veteran 
received any medical training prior to or since his service 
or was employed in a medical capacity following service.  
Rather, the June 2001 examination report and the July 2007 
geriatric assessment show the contrary.  Therefore, his 
qualifications in the area of medicine are minimal and 
outdated.  This reduces the value of his medical opinion.  

The veteran is not only providing a medical opinion but is 
also the claimant.  Thus he has an interest in the outcome of 
that to that upon which he has opined.  This interest in the 
outcome impacts negatively on his credibility and further 
reduces the weight of his opinion.  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify."); see also Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) ("The credibility of a witness can be impeached by a 
showing of interest, bias, inconsistent statements, or, to a 
certain extent, bad character").  

Also impacting negatively on the veteran's credibility is the 
timing of his claim and the veteran's own lack of mention of 
his left knee disability in a context, where, if a reasonable 
person believed a left knee disability was related to a 
service-connected left thigh disability, he would have so 
stated.  The veteran underwent replacement of his left knee 
in June 1991.  He sought an increased evaluation for his left 
thigh disability in a claim filed in December 2000 in which 
he stated "I wish to establish an increased eval for my s/c 
disability."  He did not mention his left knee replacement 
at that time, nor did he mention the left knee replacement 
during the examination provided pursuant to this claim in 
June 2001.  

Rather, the veteran's claim was received by VA in February 
2004, and he stated merely "I would like to file for 
hospitalization due to knee surgery back in 1992.  I will 
provide treatment record from my doctor."  

The veteran has provided no clinical basis for his opinion 
that his left knee disability resulted from or was aggravated 
by his service-connected left thigh disability.  Rather he 
simply offers conclusory statements that amount more to 
argument than medical opinion evidence.  During the May 2008 
hearing, the undersigned asked the veteran about the 
relationship between his left knee disability and his service 
connected left thigh disability.  Hearing transcript at 21-
23.  The veteran testified that his left knee was affected by 
his left thigh disorder "because it affected the whole 
leg."  Id at 23.  The undersigned asked the veteran "[a]nd 
because of the thigh injury, you had problems with the knee 
later on."  Id.  The veteran responded "Yeah, all . . ."  
Id.  

The Board finds the veteran's endorsement that his left thigh 
disability caused problems with his left knee to be in 
conflict with the rest of the evidence of record.  Evidently, 
the notion that his knee problem was related to his left 
thigh injury did not occur to the veteran until 2004 and 
certainly not in 1991 when he had the left knee replaced, 
because, although there is a recording of his past medical 
history at that time, there is no mention of his left thigh 
disability.  Given that the veteran was then planning to 
undergo surgery of his left knee and had been followed for 
left knee arthritis by the author of that note, Dr. A.R.B., 
it follows that if the veteran believed his left knee 
disability was related to his service connected left thigh 
disability, he would have so reported to Dr. A.R.B.  

Additionally, the lack of any reference to his left knee 
during the June 2001 VA examination is strong evidence that 
the veteran has only recently come of the opinion that his 
left knee disability was caused or aggravated by his left 
thigh disability.  

Similarly the Board finds his endorsement during the hearing, 
essentially an endorsement of continuity of symptomatology, 
to lack credibility.  Cf. Maxson v. Gober, 230 F. 3d 1330, 
1333 (Fed. Cir. 2000) (a long delay in reporting symptoms of 
an illness is evidence against the credibility of continuity 
of symptomatology).  For these reasons the Board affords the 
veteran's opinion as to the cause of his left knee disability 
negligible probative weight.   

In contrast, the opinions of medical professionals who have 
examined the veteran over the years since service are 
afforded considerable weight.  These negative opinions are 
negative because they omit any mention of the veteran's left 
knee in the context of examinations evaluating his service 
connected left thigh disability.  This is as probative as a 
statement that his left knee is not affected by his left 
thigh disability because the examiners were focused on the 
extent of the disability of his left thigh which, of course, 
would include any disability of his left knee.  The 
physicians who examined the veteran's left leg in August 
1946, August 1951, August 1974, all found that the veteran's 
left thigh disability did not affect his left knee.  Dr. 
A.R.B. obviously did not find any contribution of the 
veteran's left thigh disability to his left knee injury 
because he did not mention the veteran's left thigh 
disability.  The June 2001 VA examining physician found that 
the veteran's 50 year old injury of the left thigh resulted 
in no disability.  

The agreement of these physicians over so long a period adds 
to the weight of each individual physician's findings.  Their 
findings and opinions are also in agreement with the other 
evidence of record, particularly with the veteran's behavior 
from the time of separation from active service until his 
current claim as he did not mention any problems with his 
left knee to the physicians who evaluated him for his left 
thigh disability and apparently did not even convey to Dr. 
A.R.B that he has suffered an inservice injury of his left 
thigh.  

Finally, the negative opinion evidence comes from medical 
doctors.  Thus the qualifications of these professionals add 
weight to their opinions when viewed in light of the 
veteran's rather limited medical expertise.  

Based on the above, the Board finds that the medical opinions 
and findings of the medical professionals who have examined 
or treated the veteran's left leg since service outweigh the 
veteran's limited and less than credible opinion regarding 
any connection between his left knee disability and his 
service connected left thigh disability.  

No evidence, other than the veteran's own contentions, show 
that the veteran's left knee disability was caused by or 
increased in severity due to his service connected left thigh 
disability.  Thus, the preponderance of the evidence is 
against the veteran's claim for service connection or 
aggravation of his left knee disability as secondary to his 
service-connected left thigh disability.  

Service treatment records are absent for any mention of the 
veteran's left knee.  Nor is there any mention of his left 
knee arthritis within the first 50 years of separation from 
active service or any evidence that left knee arthritis was 
directly related to his service.  Hence, all evidence of 
record is against a finding that the veteran's left knee 
arthritis is directly related to service, including on a 
presumptive basis for chronic diseases.  

As the preponderance of medical opinion evidence, and the 
record as a whole, demonstrates that the veteran's left knee 
disability is unrelated to his service connected left thigh 
disability or otherwise to his service, his claim must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).  

Convalescent Rating

The veteran is seeking a total convalescent rating under 38 
C.F.R. § 4.30 based on treatment for a left knee disability 
in June 1991.  

Since service connection for a left knee disability is 
denied, there is no legal basis to consider the veteran's 
claim of entitlement to a temporary total disability rating 
due to convalescence following left knee surgery.  In this 
regard, a total disability rating will be assigned effective 
the date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in surgery necessitating at least one 
month of convalescence.  38 C.F.R. § 4.30 (2007).  As service 
connection for a left knee disability has not been 
established, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Earlier effective date

The veteran seeks an effective date earlier than April 23, 
2002 for a 70 percent rating for PTSD.  The Board is denying 
the veteran's appeal because the first evidence that the 
veteran's PTSD met the criteria for higher than a 10 percent 
disabling is April 23, 2002.  The veteran's claim from which 
this appeal ultimately stems is an informal claim resulting 
from hospitalization for PTSD, which began November 4, 2002.  

A review of the procedural posture of this appeal, as well as 
an explanation as to the claim from which this appeal 
derives, is in order so that the veteran will understand the 
basis for this adjudication and why this appeal does not stem 
from a claim earlier than November 4, 2002.  

On January 4, 2001, VA received the veteran's claim for 
entitlement to service connection for PTSD.  Service 
connection for PTSD was established in an August 2001 rating 
decision that assigned a 10 percent evaluation, effective the 
date of claim.  The veteran initiated an appeal of the rating 
assigned in that decision by filing a notice of disagreement 
in September 2001.  The RO issued a statement of the case in 
March 2002.  That statement of the case was sent to the 
veteran that same month.  Included with that letter was a VA 
Form 9 and instructions for perfecting the appeal to the 
Board.  

To perfect his appeal of the August 2001 decision, statute 
and regulations require that the veteran have submitted a 
substantive appeal within the latter of one year of that 
August 2001 decision or 60 days of the March 2002 statement 
of the case.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  In 
computing the time limit for filing a substantive appeal, 38 
C.F.R. § 20.305(a) provides that a response postmarked prior 
to expiration of the applicable time limit will be accepted 
as having been timely filed.  In the event that the postmark 
is not of record, the "mailbox rule" applies and the 
postmark date will be presumed to be five days prior to the 
date of receipt of the document by VA.  Id.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  38 C.F.R. § 20.305(b).  In this case, the 
substantive appeal would have had to be received by VA no 
later than September 24, 2002 in order to continue his appeal 
to the Board.  

The Board finds no document received by VA on or before 
September 24, 2002 expressing an intent to continue his 
appeal of the August 2001 rating decision.  Therefore, that 
decision is final.  See 38 U.S.C.A. § 7105(c).  The claim 
from which the August 2001 decision arose does not provide a 
basis for assigning an effective date for the 70 percent 
evaluation for PTSD.  

The next document of record is a VA Form 10-7131 EXCHANGE OF 
BENEFICIARY INFORMATION AND REQUEST FOR ADMINISTRATIVE 
ACTION, that states that the veteran was admitted to a VA 
hospital on November 4, 2002 for treatment of PTSD.  This 
notice was received by the RO on November 9, 2002.  

Once a formal claim for compensation has been allowed, 
receipt of a report of hospitalization by VA will be 
considered an informal claim for an increased rating.  See 
38 C.F.R. § 3.157 (2007).  The notice of the November 4, 2002 
hospitalization for PTSD satisfies the requirements for an 
informal claim.  

Following receipt of an informal claim for an increased 
rating, the date of claim becomes the date of the informal 
claim so long as a claim specifying the benefit sought is 
received within one year of the date of the hospital 
admission.  Id.  In the case of an admission for 
hospitalization, that date of claim is the date of the 
admission.  Id.  

In January 2003, the RO received a formal claim for benefits 
from the veteran's representative at that time, Veterans of 
Foreign Wars of the United States.  This was accompanied by 
VA treatment notes from a November 2002 hospitalization for 
PTSD.  This is sufficiently clear for VA to understand the 
benefits sought; an increased rating for PTSD.  Hence, the 
date of claim for an increased rating for PTSD was received 
November 4, 2002.  

While 38 C.F.R. § 3.157 provides that hospitalization can 
stand as an informal claim for an increased rating, there is 
no similar provision providing for the filing of a 
substantive appeal.  In other words, the veteran did not 
perfect his appeal of the August 2001 rating decision and the 
only claim upon which benefits could be established was the 
November 4, 2002 claim.  

Because the veteran's claim for an increased rating for PTSD 
was effectively received November 4, 2002, that date sets the 
starting point for application of the law to determine the 
appropriate effective date of the RO's action with regard to 
that claim.  

Unless specifically provided otherwise, the effective date 
for an award based on a claim for increase shall not be 
earlier than the date of receipt of application therefore.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of increased compensation shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year of that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

Thus, award of an increased rating in this case could be 
either November 4, 2002 or the date entitlement arose, but no 
earlier than November 4, 2001, one year prior to the date of 
claim.  The Board now turns to determining when the evidence 
demonstrates that the date entitlement to a 70 percent rating 
for PTSD arose.  

The first evidence of record after November 4, 2001 are VA 
outpatient treatment notes dated in January 2002.  These 
records document treatment for chronic obstructive pulmonary 
disease.  The only reference to a psychiatric component is 
that the physician opined that anxiety may have had a role as 
to the veteran's symptoms.  However, the note does not refer 
to PTSD and provides no evidence regarding the extent of the 
veteran's PTSD disability.  Similarly, March 12, 2002 
outpatient clinic notes refer only to physical disorders and 
provide no evidence that the veteran's PTSD had increased in 
severity. 

VA mental health notes dated April 23, 2002 provide the first 
evidence, after November 4, 2001, of the severity of the 
veteran's PTSD.  The Board finds that these notes are thus 
the earliest possible evidence from which it could be 
ascertainable that the veteran's PTSD had resulted in 
increased disability.  April 23, 2002 is the date currently 
assigned for the veteran's increased disability rating of 70 
percent.  

Based on the above, the Board finds that all evidence of 
record establishes April 23, 2002 as the earliest date within 
one year of the claim for an increase at which it was 
ascertainable that the veteran's PTSD had increased in 
severity.  Simply stated, nothing prior to this date 
indicates that a 70 percent evaluation for PTSD was 
warranted.  Hence this is the earliest date permitted by 
statute and regulation at which an evaluation higher than the 
previously assigned 10 percent disabling can be assigned.  As 
this is the date already assigned by the RO for the 70 
percent rating for PTSD, the veteran's appeal of that 
assignment must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Waiver of recovery of overpayment

Of record is a notice from the Debt Management Center in St. 
Paul, Minnesota to the veteran dated June 13, 2003, that 
informed the veteran that he had been overpaid for 
compensation and pension benefits in the amount of $59,351.  
The veteran, through counsel, contends that the veteran 
timely requested a waiver of recovery of overpayment.  

Timeliness of a request for waiver of recovery of overpayment 
is the only issue that was addressed by the agency of 
original jurisdiction and is thus the only issue before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
This decision does not concern the validity of the underlying 
debt, an issue raised by the veteran in August 2003 and not 
yet addressed by the RO.  That issue is referred to the RO in 
the INTRODUCTION of this decision

As preliminary matters, the Board first addresses whether the 
Court's decision in Shaper v. Derwinski, 1 Vet. App. 430 
(1991) precludes the Board from adjudicating the timeliness 
issue at this time, and, whether the issue of timeliness of a 
waiver request is inextricably intertwined with the issue of 
validity of the debt in this case.  

In Schaper  the Court stated that "when a veteran raises the 
validity of the debt as part of the waiver application . . . 
it is arbitrary and capricious and an abuse of discretion to 
adjudicate the waiver application without first deciding the 
veteran's challenge to the lawfulness of the debt."  Id. at 
437.  The instant case does not present the issue confronted 
by the Court in Schaper because, in this case, the veteran 
contested the validity of the debt separately, and two years 
earlier than his waiver application.  

Nor does the Board find the issue of the timeliness of the 
waiver request to be inextricably intertwined with the issue 
of validity of the underlying debt.  Issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Here, the veteran's 
appeal fails because he did not meet the timing requirement 
for filing a waiver.  The time period for filing a waiver is 
not dependent on whether the debt was valid.  See 38 C.F.R. 
§§ 1.911, 1.963.  

Following this Board decision, a decision by the RO that the 
debt was invalid would provide the veteran relief without the 
need of a waiver.  Following this Board decision, a decision 
by the RO that the debt was valid would not extend the period 
for filing a request for waiver.  The request for a waiver 
would remain barred due to the untimely filing.  Hence, these 
issues are not inextricably intertwined and there is no 
reason for the Board to delay adjudication of the timeliness 
of the waiver request issue.  The Board now turns to the 
merits of the issue on appeal.  

When VA has determined that a debt exists by reason of an 
administrative decision or by operation of law, VA shall 
promptly demand, in writing, payment of the debt.  38 C.F.R. 
§ 1.911(b).  VA shall notify the debtor of his or her rights 
and remedies and the consequence of failure to cooperate with 
collection efforts.  Id.  In general, and subject to certain 
limitations, the debtor has a right to informally dispute the 
existence or amount of a debt, to request waiver of 
collection of the debt, to a hearing on the waiver request, 
and to appeal the VA's decision underlying the debt.  
38 C.F.R. § 1.911(c).  

These rights to request a waiver and to challenge the 
creation of the overpayment, or validity of the debt, can be 
exercised separately or simultaneously.  Id.  Indeed, both 
the Court, in Shaper v. Derwinski, 1 Vet. App. 430 (1991), 
and VA's General Counsel, in VAOPGPREC 6-98, have quoted the 
phrase "separately or simultaneously" found in 38 C.F.R. 
§ 1.911(c) in giving meaning to the word "simultaneously".  
As the word "simultaneously" has been given full effect, 
the Board finds consistency in interpretation of 38 C.F.R. 
§ 1.911(c) requires giving the other side of the disjunctive, 
"separately", full effect.  

In general, recovery of overpayments of any benefits made 
under the laws administered by VA shall be waived if there is 
no indication of fraud, misrepresentation, or bad faith on 
the part of the debtor or persons having an interest in 
obtaining the waiver, and if recovery of the indebtedness 
from the payee who received the benefits would be against 
equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(a).  

However, with regard to a notice of indebtedness issued on or 
after April 1, 1983, a request for waiver of indebtedness 
under this section shall only be considered if such request 
is made within 180 days following the date of the notice of 
indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b)(2).  

Of record is a notice of indebtedness sent from the VA Debt 
Management Center to the veteran.  This notice letter is 
dated June 13, 2003 and was returned to VA by the veteran and 
date stamped by VA as June 7, 2003.  The PAYMENT REMITTANCE 
section of the notice is filled out with an amount enclosed 
of $500 and lists a telephone number.  This information was 
clearly inserted by the veteran as it corresponds with a 
statement signed by the veteran and dated July 7, 2003 in the 
same handwriting.  Despite the date stamp discrepancy, this 
document is evidence that the veteran was notified of his 
indebtedness as of June 13, 2003.  

That notice informed the veteran that he had been paid 
$59,351 more than he was entitled to receive for compensation 
and pension benefits.  Included was notice of his rights and 
obligations.  This notice informed the veteran that he had 
the right to dispute the existence or amount of the debt.  
This notice also told the veteran that he had a right to 
request waiver of the debt and that his right to request 
waiver of the debt lasted for 180 days.  

In that July 7, 2003 separate writing from the veteran, the 
veteran stated that he agreed with the overpayment.  He also 
expressed disagreement with "the date of the claim" and 
stated that he would be filing an appeal of the date of claim 
issue.  Clarifying this statement in an August 5, 2003 
writing, the veteran argued that his pay should extend back 
to January 4, 2001, "when he originally put his claim in."  

The Board notes that the veteran filed a claim for an 
increased rating for PTSD on January 4, 2001.  This claim for 
an increased rating is thus the claim the veteran referred to 
in the July and August 2003 writings.  The effective date of 
an increased rating is a separate issue and is addressed 
elsewhere in this decision.  

The August 5, 2003 writing, submitted by the veteran's 
representative at that time, Veterans of Foreign Wars of the 
United States, provides in its entirety:  

The veteran feels that the error causing 
him to be overpaid was not his fault, 
however he does want to pay back the 
$20,000 that he feels he WAS overpaid.  
He does not feel that he owes the entire 
$59,000.  He also feels that his payments 
should have begun as of January 4, 2001 
when he originally put his claim in.  
Please address these issues and let the 
veteran and his accredited representative 
the outcome.  

During the May 2008 hearing, the veteran's attorney argued 
that this statement constituted a request for a waiver of 
close to $39,000.  Hearing transcript at 12.  The Board 
disagrees.  

The face of this writing makes no mention of a waiver 
request.  The Board has reviewed the record to determine 
whether there is any evidence to infer intent on the part of 
the veteran to request a waiver in the August 2003 writing, 
or within 180 days of the June 2003 notification.  Other 
evidence of record is against such an inference.  

An October 2003 letter from a U.S. Senator, submitted on 
behalf of the veteran, states in pertinent part:

Mr. [the veteran] has asked if his 
reimbursement situation can be reviewed 
and adjusted to a more equitable pay back 
schedule.  Mr. [the veteran] states that 
from the onset, he tried to notify the VA 
of this overpayment when he was first 
notified, but representatives for the VA 
told him to wait for formal notification 
from the Debt Management Division.  

The October 2003 letter from the Senator is evidence that, as 
of October 2003, the veteran did not intend to seek waiver of 
any amount of the overpayment.  Rather, the veteran was 
concerned about the payment schedule.  Such facts not only do 
not support the veteran's contentions, but provide factual 
evidence against this claim. 

Based on the face of the August 2003 statement and the 
obvious lack of intent to request a waiver shown by the 
October 2003 letter, the Board finds that the August 2003 
statement was not a request for waiver of recovery of all or 
part of the overpayment of $59,351.  

The Board notes that the August 2003 statement clearly 
disputes the validity of creation of at least part of the 
overpayment.  Any other construction of the sentence "[h]e 
does not feel that he owes the entire $59,000" is untenable.  
This is an informal dispute as to the amount of the debt.  
This writing therefore separately exercised the veteran's 
right to challenge the creation of all or part of the 
overpayment.  That matter has not yet been addressed by the 
RO and the Board has referred the matter to the RO in the 
INTRODUCTION of this decision.  

The next pertinent evidence of record received from the 
veteran is a statement dated September 6, 2005 and date 
stamped by VA on September 12, 2005.  In that writing, the 
veteran states in pertinent part:  

Regarding the overpayment established in 
2003 by dept. of VA.  I am requesting a 
waiver of the overpayment at this time.  
A review of my file will note the Dept. 
of VA was at fault for overpaying me at 
the time.  Regardless of what happened 
after that they were responsible for the 
overpayment [and] non neg debt.  I 
request a waiver of this debt.  

This is a request for waiver of recovery of overpayment.  It 
was filed no earlier than September 6, 2005, more than 180 
days after the June 13, 2003 notification of overpayment. 

In September 2005, the Committee on Waivers and Compromises 
at the Debt Management Center in Fort Snelling, Minnesota, 
denied the veteran's request of a waiver of indebtedness of 
$59,351.  The basis for that denial was a finding that the 
veteran did not timely file a waiver application.  The Board 
agrees.  

In summary, the veteran was notified of the creation of an 
overpayment of $59,351 in June 2003.  He first requested a 
waiver of recovery of overpayment in September 2005.  As this 
request occurred more than 180 days after notification of the 
overpayment, the request was untimely.  Hence, the appeal as 
to this issue must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

Because the Board does not have jurisdiction to decide the 
issue of entitlement to an automobile or adaptive equipment, 
whether VCAA notice was provided with regard to this claim 
need not be addressed.  

The VCAA is not applicable to claims for waiver of recovery 
of overpayment.  Barger v. Principi, 16 Vet. App. 132, 138 
(2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004) 
(the VCAA does not apply to a waiver).  Thus, discussion of 
VCAA notice as to this issue is not indicated.  Furthermore, 
38 C.F.R. § 1.911 provides notice requirement in its 
implementation of 38 U.S.C.A. § 5302, as applicable to 
recovery of overpayments.  Those notice requirements were met 
by the notice of indebtedness sent to the veteran in June 
2003 which included notice of his rights to request a waiver 
of recovery of the overpayment.  

The veteran's claim for a temporary total convalescent rating 
for his 1991 knee replacement surgery fails because he does 
not have a service-connected knee disability.  Although 
whether the veteran's left knee disability warrants service 
connection rests on the evidence and not merely the law, once 
that issue was decided, whether the veteran was entitled to a 
temporary total convalescent rating as the result of his knee 
surgery is determined solely as a matter of law.  The law and 
not the evidence is dispositive as to this issue.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law).  Because his claim for a total 
temporary rating cannot be substantiated as a matter of law, 
any notice defect with regard to that claim cannot be 
prejudicial to the veteran.  

Here, most of the required notice under the VCAA was provided 
to the veteran by way of letters dated in June 2005 and 
August 2007, that fully addressed all three notice elements 
as those elements apply to the veteran's claim for service 
connection for a left knee disability and the issue regarding 
the effective date of the 70 percent evaluation for PTSD.  
These letters did not provide notice as to assignment of 
disability ratings for the claim for service connection for a 
left knee disability.  Nor did the letters provide notice, 
other than that regarding effective dates, as to the claim 
for an increased rating for PTSD, from which stems the issue 
of the effective date of the 70 percent rating.  

The June 2005 letter addressed the veteran's claim for 
service connection for a left knee disability and was sent 
prior to the initial RO decision on that claim.  The letter 
informed the veteran of what evidence was required to 
substantiate the claim for service connection of his left 
knee and a temporary convalescent rating.  This letter also 
told the veteran of the veteran's and VA's respective duties 
for obtaining evidence and asked him to submit evidence and 
information to the RO.  

The duty to notify as it applies to assignment of effective 
dates with regard to his left knee claim was not satisfied 
prior to the initial adjudication by the RO.  

Of note is that the VCAA duty to notify with regard to the 
veteran's PTSD claim arose no later than when VA received the 
formal claim for an increased rating for PTSD in January 2006 
(which effectively made the "the claim" the informal claim 
initiated by his September 2002 hospital admission for 
treatment of his service connected PTSD).  No VCAA notice was 
provided for this claim prior to the initial adjudication of 
the claim in March 2003.  
 
In cases such as this, where the VCAA duty to notify was not 
satisfied prior to the initial adjudication of claims by the 
RO, VA's duty to notify may not be "satisfied by various 
post-decisional communications from which a claimant might 
have been able to infer what evidence the VA found lacking in 
the claimant's presentation."  Rather, such notice errors 
may instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify as to assignment of 
effective dates was satisfied with regard to the claim for 
service connection for a left knee disability and for an 
increased rating for PTSD subsequent to the initial RO 
decisions.  This was accomplished by way of the letter sent 
to the veteran in August 2007 that fully addressed all three 
notice elements as such apply to assignment of effective 
dates.  The letter informed the veteran of what evidence was 
required to substantiate an effective date and of the 
veteran's and VA's respective duties for obtaining evidence.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims and given ample time to 
respond, but the RO also readjudicated the claim for service 
connection for a left knee disability and the effective date 
issue with regard to the PTSD claim by way of a supplemental 
statement of the case issued in September 2007, after the 
notice was provided.  For these reasons, the late notice 
regarding assignment of effective dates did not affect the 
essential fairness of the adjudication and is not a reason to 
delay adjudication of the appeal by the Board.  

Still unresolved is the lack of notice of disability ratings 
as such apply to the veteran's claim for service connection 
for a left knee disability and to his claim for an increased 
rating for PTSD.  While these defects in notice remain, not 
all notice defects require correction.  Whether the Board 
must delay adjudication depends on whether the notice defects 
are prejudicial to the veteran.  That is, whether the notice 
defects affected the essential fairness of the adjudication.  

As to the claim for service connection for a left knee 
disability, the lack of notice as to how VA assigns 
disability ratings has not affected the essential fairness of 
adjudication of that claim.  Because the RO, and the Board 
for that matter, determined that service connection was not 
warranted for a left knee disability, neither the RO nor the 
Board reached the downstream element of a disability rating.  
Hence, as a matter of law, a disability rating will not be 
assigned for a left knee disability and no prejudice to the 
veteran can result from this notice defect.  

The veteran filed a notice of disagreement with the effective 
date assigned for his 70 percent rating for PTSD in the March 
2003 rating decision.  It is from the claim that gave rise to 
that decision that this appeal derives.  That claim, received 
by VA in November 2002 and formalized in January 2003, is the 
claim that the Board must consider with respect to the notice 
provided, or rather, not provided in this case.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

While this notice was not provided to the veteran in response 
to his claim for an increased rating for PTSD, as a matter of 
law, that defect is not prejudicial to the veteran and does 
not present a reason for the Board to delay the adjudication 
of the effective date issue.  

The veteran has not appealed the disability rating assigned 
in the March 2003 rating decision.  The time to appeal the 
rating assigned in that decision has expired.  38 U.S.C.A. § 
7105(c).  There is no provision of law that extends the time 
to appeal the decision due to defective VCAA notice.  Thus, 
as a matter of law, whether the veteran received notice as to 
assignment of disability ratings with regard to his September 
2002 claim cannot be prejudicial to the veteran.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
records and an independent living assessment from "M.B.", 
M. Ed.  Also of record are private treatment reports from the 
Center for Orthopaedics and from St. Joseph's Hospital.  The 
veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  

No VA examination was afforded the veteran with regard to his 
claims on appeal.  However, the veteran has not contested the 
rating assigned for his PTSD and the time period for doing so 
has expired.  An examination is not relevant to his 
disagreement with the effective date assigned for the 
evaluation of his PTSD because that issue depends only upon 
events that have already passed.  A psychiatric examination 
would only be speculative given the facts of this case and 
thus would not alter the outcome of this appeal.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (a speculative 
medial opinion is insufficient support for a grant of VA 
benefits).  

Similarly, a medical examination or opinion would only be 
speculative as to his left knee claim.  In this regard, the 
veteran had his left knee replaced in June 1991, more than 17 
years ago.  While a physician could provide an opinion 
speculating as to whether or not his left thigh disability 
caused the left knee disability in 1991, the Board finds that 
such opinion would never rise to a level above mere 
speculation.  Such an opinion would not change the outcome of 
this appeal.  Id.  

Further, the Board finds that there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  The post-service medical record is unusually 
clear that there is no connection between the two problems.   

In any event, a medical opinion was obtained that provided 
evidence against this claim. 

For these reasons, the Board finds that there is no 
reasonable possibility that obtaining a medical opinion or 
affording the veteran a medical examination in this case 
would aid in substantiating his claim.  Therefore, VA is not 
required to provide such assistance.  See 38 U.S.C.A. 
§ 5103A(a)(2).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal as to entitlement to automobile and/or adaptive 
equipment is dismissed.  

Service connection for left knee replacement, to include as 
secondary to service-connected thigh muscle injury, left, 
shrapnel wound, is denied.  

A temporary total evaluation due to hospitalization for left 
knee replacement is denied.  

An effective date earlier than April 23, 2002 for grant of a 
70 percent evaluation for PTSD is denied.  

The appeal as to timeliness of a request of waiver of 
recovery of overpayment in the calculated amount of $59, 351 
is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


